EXHIBIT 10.1

AGREEMENT

This Agreement is entered into on the 21st day of January, 2011, by and between
Pro-Pharmaceuticals, Inc., a Nevada corporation (the “Company”) and 10X Fund,
L.P., a Delaware limited partnership (the “Investor”).

WHEREAS, the Investor pursuant to a Securities Purchase Agreement dated
February 12, 2009, as amended (the “Securities Purchase Agreement”) is the
holder of 3,000,000 shares of Series B-1 and B-2 Convertible Preferred Stock
(collectively, the “Series B Preferred Stock”) of the Company, Class A-1
Warrants (the “Class A-1 Warrants”), Class A-2 Warrants (the “Class A-2
Warrants”), and Class B Warrants (the “Class B Warrants” and with the Class A-1
Warrants and the Class A-2 Warrants, the “Warrants”), as well as shares of
Common Stock of the Company that have been issued as dividends on the Series B
Preferred Stock;

WHEREAS, the terms of the Series B Preferred Stock are set forth in a
Certificate of Designation of Preferences, Rights and Limitations for the Series
B-1 and Series B-2 Convertible Preferred Stock (the “Certificate of
Designation”) dated February 12, 2009, as amended by amendments dated on or
about August 12, 2009, February 17, 2010 and August 12, 2010;

WHEREAS, the Company and the Investor have agreed to amend and restate the
Certificate of Designation and amend the Warrants on the terms and conditions
set forth herein;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, and intending to be legally bound hereby, the parties hereto agree as
follows:

1. Amendments to Certificate of Designation. The Company and the Investor hereby
agree to amend and restate the Certificate of Designation in the following
manner, as more fully set forth in Exhibit A hereto:

 

  (a) To delete the Company’s right to convert the Series B Preferred Stock to
Common Stock under certain conditions, as set forth in Section 5(c) of the
Certificate of Designations;

 

  (b) To extend the Series B-1 Redemption Date and the Series B-2 Redemption
Date from July 15, 2011 to be the earlier of (i) February 12, 2019, or (ii) the
date of issuance of a promissory note to David Platt, Ph.D. pursuant to
Paragraph 3(f) of the Separation Agreement between the Company and Dr. Platt
dated February 9, 2009; and

 

  (c) To provide that the Company may pay dividends on the Series B Preferred
Stock on the terms set forth in the original Certificate of Designation
beginning with the dividend date due September 30, 2011.



--------------------------------------------------------------------------------

  (d) To provide that any shares of Series B Preferred Stock that are presented
for transfer by the Investor (including to its partners) shall be deemed
converted into Common Stock on such date.

The Company shall file the amended and restated Certificate of Designation in
the form set forth as Exhibit A hereto.

2. Amendment to Class B Warrants. The Company and the Investor hereby agree to
amend one-half (1/2) of the Class B Warrants to provide that they may be
exercised on a cash-less basis by adding the following language to the end of
Paragraph 2.2(a)(iv) to such Class B Warrants:

“Alternatively, this Warrant may be exercised by means of a “cashless exercise”
in which the Holder shall be entitled to receive a certificate for the number of
shares equal to the quotient obtained by dividing [(A-B) (X)] by (A), where:

(A) = the average of the high and low trading prices per share of Common Stock
on the Trading Day preceding the date of such election;

(B) = the Exercise Price of the Warrants; and

(X) = the number of shares issuable upon exercise of the Warrants in accordance
with the terms of this Warrant.”

The Class B Warrants that are amended as described above shall thereafter be
named “Class B-1 Warrants,” and the Class B Warrants that are not amended shall
continue to be named “Class B Warrants.” To the extent that Class B Warrants
were issued at different dates in an Initial Closing or Subsequent Closing (as
such terms are defined in the Securities Purchase Agreement), one-half (1/2) of
the Class B Warrants issued at each issuance date shall be amended to be Class
B-1 Warrants and one-half (1/2) shall remain Class B Warrants. One-half (1/2) of
all outstanding Class B Warrants issued in the Initial Closing and in each
Subsequent Closing are hereby deemed amended to add the above language at the
end of Paragraph 2.2(a)(iv) thereof, and any certificates for Class B-1 Warrants
that are thereafter reissued for any reason shall be reissued on the form
attached hereto as Exhibit B.

3. Amendment to Class A-1 and A-2 Warrants. The Company and the Investor hereby
agree to amend the Class A-1 and A-2 Warrants to change Paragraph 2.6 of the
Class A-1 and A-2 Warrant certificates to provide that the Termination Date will
occur ninety (90) days after a Termination Notice is sent. All outstanding
Class A-1 and A-2 Warrants are hereby deemed amended to add change “thirty (30)”
to “ninety (90)” in Paragraph 2.6 thereof, and any certificates for Class A-1 or
A-2 Warrants that are thereafter reissued for any reason shall be reissued on
the forms attached hereto as Exhibits C and D.

4. Amendment to Investor Documents. The Investor hereby represents and warrants
that it has, after obtaining all necessary approvals of its partners, amended
its



--------------------------------------------------------------------------------

limited partnership agreement to provide that it has the right to bar
withdrawals by its limited partners until at least May 12, 2016, provided that
it has in place a quarterly liquidity program administered by its general
partner in which limited partners are entitled to participate in sales of the
Company’s common stock owned by the Investor on a quarterly basis.

5. Mutual Representations and Warranties. Each party represents and warrants to
the other as follows:

 

  (a) Authorization. Each party has all requisite corporate power and authority
to enter into and to consummate the transactions contemplated by this Agreement
and otherwise to carry out its obligations hereunder. The execution and delivery
of this Agreement and all documents attached hereto as Exhibits and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary action on the part of the respective party and
no further action is required by the party or its directors, partners or
stockholders, as applicable. This Agreement and all documents attached hereto as
Exhibits have been (or upon delivery will have been) duly executed by the party
and, when delivered in accordance with the terms hereof and thereof, will
constitute the valid and binding obligation of the party enforceable against the
party in accordance with its terms, except (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

  (b)

No Conflicts. The execution, delivery and performance of this Agreement and all
documents attached hereto as Exhibits by the party do not and will not
(i) conflict with or violate any provision of the party’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
or (ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any lien upon any of the properties or assets of the party or its subsidiary or
give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a debt of the party or a
subsidiary thereof) or other understanding to which the party or its subsidiary
is a party or by which any property or asset of the party or its subsidiary is
bound or affected, or (iii) conflict with or result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the party or its subsidiary is
subject



--------------------------------------------------------------------------------

 

(including federal and state securities laws and regulations), or by which any
property or asset of the party or its subsidiary is bound or affected.

 

  (c) Valid, Binding and Enforceable. This Agreement hereto constitutes (and the
Exhibits attached hereto will, when executed and delivered, constitute) the
legal, valid and binding obligation of the party, enforceable in accordance with
their terms, except as limited by bankruptcy or other any applicable federal,
state, municipal or local statute, law, ordinance, rule, regulation, order,
judgment, writ, injunction or decree enacted, adopted, issued or promulgated
applicable generally to creditor’s rights and as limited by general equitable
principles.

6. Waiver of Noncompliance with Series B Preferred Stock. To the extent the
issue, sale and terms of the Company’ Series C Super Dividend Convertible
Preferred Stock conflict with, or were not compliant with requirements of, the
Certificate of Designation or the Securities Purchase Agreement, the Investor
waives any rights and remedies it may have with respect to such conflict(s) or
noncompliance.

7. Entire Agreement. This Agreement embodies the entire agreement and
understanding between the parties and supersedes all prior agreements and
understandings relating to the subject matter hereof, provided that the parties
may embody in one or more separate documents their agreement, if any, with
respect to delegated duties.

8. Amendments. This Agreement, or any term hereof, may be changed or waived only
by a written amendment, signed by the party against whom enforcement of such
change or waiver is sought.

9. Governing Law. This Agreement shall be deemed to be a contract made in
Massachusetts and governed by Massachusetts law, without regard to principles of
conflicts of law.

10. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

11. Facsimile Signatures. The facsimile signature of any party to this Agreement
shall constitute the valid and binding execution hereof by such party.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.



--------------------------------------------------------------------------------

PRO-PHARMACEUTICALS, INC., a Nevada corporation By:   /S/ THEODORE D. ZUCCONI
Name:   Theodore D. Zucconi, Ph.D. Title:   Chief Executive Officer and
President

 

10X FUND, L.P., a Delaware limited
partnership By:   10X Capital Management, LLC, a Florida limited liability
company, its General
Partner

 

  By:   /S/ ROD D. MARTIN   Name: Rod D. Martin   Title: Managing Member



--------------------------------------------------------------------------------

EXHIBIT A

[Amended and Restated Certificate of Designation of Preferences, Rights and
Limitations of Series B-1 Convertible Preferred Stock and Series B-2 Convertible
Preferred Stock attached to this Current Report on Form 8-K as Exhibit 3.1]



--------------------------------------------------------------------------------

EXHIBIT B

[form of Class B-1 Common Stock Purchase Warrant attached to this Current Report
on Form 8-K as Exhibit 4.3]



--------------------------------------------------------------------------------

EXHIBIT C

[form of Class A-1 Common Stock Purchase Warrant attached to this Current Report
on Form 8-K as Exhibit 4.1]



--------------------------------------------------------------------------------

EXHIBIT D

[form of Class A-2 Common Stock Purchase Warrant attached to this Current Report
on Form 8-K as Exhibit 4.2]